Exhibit 10.1

January 4, 2019

Alexey Margolin, Ph.D.

 

Re:

Transition Agreement

Dear Alexey:

This letter follows our recent discussions about your employment as Chief
Executive Officer of Allena Pharmaceuticals, Inc. (the “Company”). As you know,
you have informed the Company of your decision to resign your employment with
the Company, and the Company has accepted your resignation. The Company
sincerely appreciates your contributions and looks forward to continuing to work
with you in your new capacity as Chairman of the Company’s Board of Directors
(the “Board”). This letter agreement (the “Agreement”) confirms the terms
related to the ending of your employment and your transition to serving as
Chairman of the Board. With those understandings, you and the Company agree as
follows:

 

  1.

Resignation from Employment. Your employment with the Company will end on
February 1, 2019 (the “Date of Termination”). The ending of your employment is a
termination by you other than for “Good Reason” under Section 3(e) of the
Employment Agreement entered into by you and the Company dated as of October 18,
2017 (the “Employment Agreement”). You and the Company waive any requirements of
a “Notice of Termination” pursuant to Section 3(f) of the Employment Agreement.
Pursuant to Section 3(h) of the Employment Agreement, the termination of your
employment with the Company shall automatically be deemed a resignation by you
of any other position held by you with the Company or any affiliate of the
Company. For the avoidance of doubt, and notwithstanding the foregoing, your
service as Chairman of the Board shall not be subject to the preceding sentence.

 

  2.

Accrued Obligations. Consistent with Section 4(a) of the Employment Agreement,
the Company will pay you (i) any earned but unpaid base salary through the Date
of Termination, (ii) any earned but unpaid expense reimbursements, and (iii) any
accrued but unused vacation days on or before the time required by law but in no
event more than 30 days after the Date of Termination. The Company will also pay
you any earned 2018 incentive compensation, in accordance with Section 2(b) of
the Employment Agreement. By signing below, you acknowledge and agree that you
are not entitled now, nor will you be entitled at any time in the future, to any
payments or benefits pursuant to Section 4(b) or Section 5(a) of the Employment
Agreement.

 

  3.

Appointment and Compensation as Chairman. If you enter into this Agreement, the
Board shall appoint you as Chairman of the Board effective February 1, 2019, and
approve a compensation package for your service as Chairman of the Board. Such
compensation package shall include (i) for calendar year 2019 a cash retainer
and equity compensation consistent with the Company’s non-employee director
compensation policy as currently in effect, with such equity to be granted at
the time of the Company’s 2019 annual meeting, and (ii) an additional cash
retainer for your service as Chairman, which for 2019 shall be in the amount of
$80,000, and for each year thereafter shall be determined by the Board
consistent with the Company’s peer market companies, payable on terms consistent
with the Company’s non-employee director compensation policy.



--------------------------------------------------------------------------------

  4.

Treatment of Outstanding Options. Subject to your continued service on the Board
(or such other service relationship permitted under the Company’s 2011 Stock
Incentive Plan or 2017 Stock Option and Incentive Plan, as applicable), your
outstanding stock options shall continue to vest, including without limitation
those explicitly referenced in the Employment Agreement. In the event of a
Change in Control (as defined in the Employment Agreement), or in the event you
are removed or not re-nominated and re-elected to the Board following the
completion of your current term (currently expected to expire at the annual
meeting of stockholders to be held in 2021), then all your outstanding stock
options, including without limitation those explicitly referenced in the
Employment Agreement, shall immediately accelerate and become fully exercisable,
effective as of the Change in Control or such annual meeting of stockholders, as
applicable.

 

  5.

Release of Claims. In consideration for, among other terms, the Chairman
compensation package described in Section 3, to which you acknowledge you would
otherwise not be entitled, you voluntarily release and forever discharge the
Company, its affiliated and related entities, its and their respective
predecessors, successors and assigns, its and their respective employee benefit
plans and fiduciaries of such plans, and the current and former officers,
directors, shareholders, employees, attorneys, accountants and agents of each of
the foregoing in their official and personal capacities (collectively referred
to as the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when you sign this Agreement, you have, ever had, now claim to have or
ever claimed to have had against any or all of the Releasees. This release
includes, without limitation, all Claims: relating to your employment by and
termination of employment with the Company; of wrongful discharge or violation
of public policy; of breach of contract; of defamation or other torts; of
retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of discrimination or retaliation under the Age
Discrimination in Employment Act, the Americans with Disabilities Act, Title VII
of the Civil Rights Act of 1964, or Chapter 151B of the Massachusetts General
Laws); under any other federal or state statute (including, without limitation,
the Fair Labor Standards Act); for wages, bonuses, incentive compensation,
commissions, stock, stock options, vacation pay or any other compensation or
benefits, either under the Massachusetts Wage Act, M.G.L. c. 149, §§148-150C, or
otherwise; and for damages or other remedies of any sort, including, without
limitation, compensatory damages, punitive damages, injunctive relief and
attorney’s fees; provided, however, this release shall not release your rights
under this Agreement. You agree not to accept damages of any nature, other
equitable or legal remedies for your own benefit or attorney’s fees or costs
from any of the Releasees with respect to any Claim released by this Agreement.
As a material inducement to the Company to enter into this Agreement, you
represent that you have not assigned any Claim to any third party.

 

2



--------------------------------------------------------------------------------

  6.

Protected Disclosures. Nothing contained in this Agreement limits your ability
to file a charge or complaint with any federal, state or local governmental
agency or commission (a “Government Agency”). In addition, nothing contained in
this Agreement limits your ability to communicate with any Government Agency or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, nor does anything contained in this Agreement apply to
truthful testimony in litigation. If you file any charge or complaint with any
Government Agency and if the Government Agency pursues any claim on your behalf,
or if any other third party pursues any claim on your behalf, you waive any
right to monetary or other individualized relief (either individually or as part
of any collective or class action); provided that nothing in this Agreement
limits any right you may have to receive a whistleblower award or bounty for
information provided to the Securities and Exchange Commission.

 

  7.

Absence of Reliance. In signing this Agreement, you are not relying upon any
promises or representations made by anyone at or on behalf of the Company.

 

  8.

Waiver; Amendment. No waiver of any provision of this Agreement shall be
effective unless made in writing and signed by the waiving party. This Agreement
may not be modified or amended except in a writing signed by both you and a duly
authorized officer of the Company.

 

  9.

Governing Law; Interpretation. This Agreement shall be interpreted and enforced
under the laws of the Commonwealth of Massachusetts, without regard to conflict
of law principles. In the event of any dispute, this Agreement is intended by
the parties to be construed as a whole, to be interpreted in accordance with its
fair meaning, and not to be construed strictly for or against either you or the
Company or the “drafter” of all or any portion of this Agreement.

 

  10.

Time for Consideration; Effective Date. You acknowledge that you have had an
adequate opportunity to consider this Agreement and that you have knowingly and
voluntarily entered into this Agreement. To accept this Agreement, you must
return a signed, unmodified original or PDF copy of this Agreement so that it is
received by the undersigned no later than ten (10) days after the date of this
letter. This Agreement shall become effective on the date when it becomes fully
executed (the “Effective Date”).

 

  11.

Counterparts. This Agreement may be executed in separate counterparts. When both
counterparts are signed, they shall be treated together as one and the same
document. PDF copies of signed counterparts shall be equally effective as
originals.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this Agreement by signing and
returning to the undersigned the original or a PDF copy of this letter within
the time period set forth above.

Sincerely,

 

ALLENA PHARMACEUTICAL, INC.                                      By:  

/s/ Gino Santini

    January 4, 2019 Name: Gino Santini     Date Title: Director    

This is a legal document. Your signature will commit you to its terms. By
signing below, you acknowledge that you have carefully read and fully understand
all of the provisions of this Agreement and that you are knowingly and
voluntarily entering into this Agreement.

 

/s/ Alexey Margolin, Ph.D.

                                      January 4, 2019 Alexey Margolin, Ph.D.  
   Date

 

4